DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is March 16, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2021 is being considered by the examiner.  The signed IDS form is attached with the instant office action.

Drawings
The drawings were received on April 12, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 47-50, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Besin et al. (Diabetes 57: 2107-2117 (2008)), and NCBI_TaxID=9606 (TSLP_Human sequence data; Result 1 in SCORE search in file 20221117_171531_us_17-227-598.1.rup).
Besin et al. disclose thymic stromal lymphopoietin and thymic stromal lymphopoietin-conditioned dendritic cells induce regulatory T-cell differentiation and protection of nonobese diabetic (NOD) mice against diabetes. Besin et al. administered 3-week old NOD with subcutaneous injections of TSLP for 6 days and followed for diabetes development (see page 2112, right hand column, TSLP treatment inhibits diabetes development in NOD mice section).
NCBI_TaxID=9606 discloses the amino acid of human TSLP that has 100% identity to SEQ ID NO: 1.  The sequence information for TSLP was available prior to the priority date of the instant invention.  The sequence results are attached below.
The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), but stated that the Federal Circuit had erred by applying the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way. KSR, 550 U.S. at 404, 82 USPQ2d at 1391. Specifically, the Supreme Court stated that the Federal Circuit had erred in four ways: (1) "by holding that courts and patent examiners should look only to the problem the patentee was trying to solve " (Id. at 420, 82 USPQ2d at 1397); (2) by assuming "that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem" (Id.); (3) by concluding "that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try’" (Id. at 421, USPQ2d at 1397); and (4) by overemphasizing "the risk of courts and patent examiners falling prey to hindsight bias" and as a result applying "[r]igid preventative rules that deny factfinders recourse to common sense" (Id.).
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation." Id.  at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. The Supreme Court further stated that:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396.
Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. Any rationale employed must provide a link between the factual findings and the legal conclusion of obviousness.
It would have been obvious to the person having ordinary skill in the art to treat the systemic inflammatory disease or disorder including diabetes with administration of TSLP, because Besin et al. disclose the administration of TSLP for treatment of diabetes.  Besin did not disclose the TSLP of SEQ ID NO: 1, but it would have been obvious to the person of ordinary skill in the art to try to use a human variant of TSLP to treat human conditions.  Furthermore, the human sequence was known in the prior art prior to the priority date of the instant invention.

RESULT 1
TSLP_HUMAN
ID   TSLP_HUMAN              Reviewed;         159 AA.
AC   Q969D9; G3XAM8; Q8IW99; Q96AU7;
DT   11-SEP-2007, integrated into UniProtKB/Swiss-Prot.
DT   01-DEC-2001, sequence version 1.
DT   25-MAY-2022, entry version 119.
DE   RecName: Full=Thymic stromal lymphopoietin;
DE   Flags: Precursor;
GN   Name=TSLP;
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Primates; Haplorrhini; Catarrhini; Hominidae;
OC   Homo.
OX   NCBI_TaxID=9606;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1), SUBCELLULAR LOCATION, AND FUNCTION
RP   (ISOFORM 1).
RX   PubMed=11418668; DOI=10.4049/jimmunol.167.1.336;
RA   Reche P.A., Soumelis V., Gorman D.M., Clifford T., Liu M.-R., Travis M.,
RA   Zurawski S.M., Johnston J., Liu Y.-J., Spits H., de Waal Malefyt R.,
RA   Kastelein R.A., Bazan J.F.;
RT   "Human thymic stromal lymphopoietin preferentially stimulates myeloid
RT   cells.";
RL   J. Immunol. 167:336-343(2001).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1), FUNCTION (ISOFORM 1), AND TISSUE
RP   SPECIFICITY.
RX   PubMed=11480573; DOI=10.1038/sj.leu.2402175;
RA   Quentmeier H., Drexler H.G., Fleckenstein D., Zaborski M., Armstrong A.,
RA   Sims J.E., Lyman S.D.;
RT   "Cloning of human thymic stromal lymphopoietin (TSLP) and signaling
RT   mechanisms leading to proliferation.";
RL   Leukemia 15:1286-1292(2001).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=15372022; DOI=10.1038/nature02919;
RA   Schmutz J., Martin J., Terry A., Couronne O., Grimwood J., Lowry S.,
RA   Gordon L.A., Scott D., Xie G., Huang W., Hellsten U., Tran-Gyamfi M.,
RA   She X., Prabhakar S., Aerts A., Altherr M., Bajorek E., Black S.,
RA   Branscomb E., Caoile C., Challacombe J.F., Chan Y.M., Denys M.,
RA   Detter J.C., Escobar J., Flowers D., Fotopulos D., Glavina T., Gomez M.,
RA   Gonzales E., Goodstein D., Grigoriev I., Groza M., Hammon N., Hawkins T.,
RA   Haydu L., Israni S., Jett J., Kadner K., Kimball H., Kobayashi A.,
RA   Lopez F., Lou Y., Martinez D., Medina C., Morgan J., Nandkeshwar R.,
RA   Noonan J.P., Pitluck S., Pollard M., Predki P., Priest J., Ramirez L.,
RA   Retterer J., Rodriguez A., Rogers S., Salamov A., Salazar A., Thayer N.,
RA   Tice H., Tsai M., Ustaszewska A., Vo N., Wheeler J., Wu K., Yang J.,
RA   Dickson M., Cheng J.-F., Eichler E.E., Olsen A., Pennacchio L.A.,
RA   Rokhsar D.S., Richardson P., Lucas S.M., Myers R.M., Rubin E.M.;
RT   "The DNA sequence and comparative analysis of human chromosome 5.";
RL   Nature 431:268-274(2004).
RN   [4]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RA   Mural R.J., Istrail S., Sutton G., Florea L., Halpern A.L., Mobarry C.M.,
RA   Lippert R., Walenz B., Shatkay H., Dew I., Miller J.R., Flanigan M.J.,
RA   Edwards N.J., Bolanos R., Fasulo D., Halldorsson B.V., Hannenhalli S.,
RA   Turner R., Yooseph S., Lu F., Nusskern D.R., Shue B.C., Zheng X.H.,
RA   Zhong F., Delcher A.L., Huson D.H., Kravitz S.A., Mouchard L., Reinert K.,
RA   Remington K.A., Clark A.G., Waterman M.S., Eichler E.E., Adams M.D.,
RA   Hunkapiller M.W., Myers E.W., Venter J.C.;
RL   Submitted (SEP-2005) to the EMBL/GenBank/DDBJ databases.
RN   [5]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] (ISOFORMS 1 AND 2).
RC   TISSUE=Brain, Lung, and Testis;
RX   PubMed=15489334; DOI=10.1101/gr.2596504;
RG   The MGC Project Team;
RT   "The status, quality, and expansion of the NIH full-length cDNA project:
RT   the Mammalian Gene Collection (MGC).";
RL   Genome Res. 14:2121-2127(2004).
RN   [6]
RP   FUNCTION IN ALLERGIC INFLAMMATION (ISOFORM 1), AND INDUCTION.
RX   PubMed=17242164; DOI=10.1084/jem.20062211;
RA   Allakhverdi Z., Comeau M.R., Jessup H.K., Yoon B.R., Brewer A.,
RA   Chartier S., Paquette N., Ziegler S.F., Sarfati M., Delespesse G.;
RT   "Thymic stromal lymphopoietin is released by human epithelial cells in
RT   response to microbes, trauma, or inflammation and potently activates mast
RT   cells.";
RL   J. Exp. Med. 204:253-258(2007).
RN   [7]
RP   TISSUE SPECIFICITY (ISOFORM 2), ALTERNATIVE SPLICING (ISOFORM 2), AND
RP   FUNCTION (ISOFORM 2).
RX   PubMed=24850429; DOI=10.1038/mi.2014.41;
RA   Bjerkan L., Schreurs O., Engen S.A., Jahnsen F.L., Baekkevold E.S.,
RA   Blix I.J., Schenck K.;
RT   "The short form of TSLP is constitutively translated in human keratinocytes
RT   and has characteristics of an antimicrobial peptide.";
RL   Mucosal Immunol. 8:49-56(2015).
CC   -!- FUNCTION: [Isoform 1]: Cytokine that induces the release of T-cell-
CC       attracting chemokines from monocytes and, in particular, enhances the
CC       maturation of CD11c(+) dendritic cells. Can induce allergic
CC       inflammation by directly activating mast cells.
CC       {ECO:0000269|PubMed:11418668, ECO:0000269|PubMed:11480573,
CC       ECO:0000269|PubMed:17242164}.
CC   -!- FUNCTION: [Isoform 2]: May act as an antimicrobial peptide in the oral
CC       cavity and on the skin. {ECO:0000269|PubMed:24850429}.
CC   -!- SUBUNIT: Interacts with a receptor composed of CRLF2 and IL7R. Binding
CC       of TSLP to CRLF2/TSLPR is a mechanistic prerequisite for recruitment of
CC       IL7R to the high-affinity ternary complex.
CC       {ECO:0000250|UniProtKB:Q9JIE6}.
CC   -!- SUBCELLULAR LOCATION: Secreted {ECO:0000269|PubMed:11418668}.
CC   -!- ALTERNATIVE PRODUCTS:
CC       Event=Alternative splicing; Named isoforms=2;
CC       Name=1; Synonyms=lfTSLP;
CC         IsoId=Q969D9-1; Sequence=Displayed;
CC       Name=2; Synonyms=sfTSLP;
CC         IsoId=Q969D9-2; Sequence=VSP_057462;
CC   -!- TISSUE SPECIFICITY: Isoform 1 is expressed in a number of tissues
CC       including heart, liver and prostate. Isoform 2 is the predominant form
CC       in keratinocytes of oral mucosa, skin and in salivary glands. It is
CC       secreted into saliva. {ECO:0000269|PubMed:11480573,
CC       ECO:0000269|PubMed:24850429}.
CC   -!- INDUCTION: Released by primary epithelial cells in response to certain
CC       microbial products, physical injury, or inflammatory cytokines.
CC       {ECO:0000269|PubMed:17242164}.
CC   -!- SEQUENCE CAUTION:
CC       Sequence=AAH16720.1; Type=Erroneous initiation; Note=Truncated N-terminus.; Evidence={ECO:0000305};
CC       Sequence=AAH22894.1; Type=Erroneous initiation; Note=Extended N-terminus.; Evidence={ECO:0000305};
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AY037115; AAK67490.1; -; mRNA.
DR   EMBL; AF338732; AAK60617.1; -; mRNA.
DR   EMBL; AC008572; -; NOT_ANNOTATED_CDS; Genomic_DNA.
DR   EMBL; CH471086; EAW49038.1; -; Genomic_DNA.
DR   EMBL; BC016720; AAH16720.1; ALT_INIT; mRNA.
DR   EMBL; BC022894; AAH22894.1; ALT_INIT; mRNA.
DR   EMBL; BC040592; AAH40592.1; -; mRNA.
DR   CCDS; CCDS4101.1; -. [Q969D9-1]
DR   RefSeq; NP_149024.1; NM_033035.4. [Q969D9-1]
DR   RefSeq; NP_612561.2; NM_138551.4. [Q969D9-2]
DR   RefSeq; XP_011542000.1; XM_011543698.1. [Q969D9-2]
DR   PDB; 5J11; X-ray; 2.56 A; A=36-159.
DR   PDB; 5J12; X-ray; 3.55 A; A=1-159.
DR   PDB; 5J13; X-ray; 2.30 A; A=29-159.
DR   PDBsum; 5J11; -.
DR   PDBsum; 5J12; -.
DR   PDBsum; 5J13; -.
DR   AlphaFoldDB; Q969D9; -.
DR   SASBDB; Q969D9; -.
DR   SMR; Q969D9; -.
DR   BioGRID; 124555; 4.
DR   IntAct; Q969D9; 2.
DR   STRING; 9606.ENSP00000339804; -.
DR   ChEMBL; CHEMBL3712931; -.
DR   DrugBank; DB15090; Tezepelumab.
DR   GlyGen; Q969D9; 2 sites.
DR   PhosphoSitePlus; Q969D9; -.
DR   BioMuta; TSLP; -.
DR   MassIVE; Q969D9; -.
DR   PaxDb; Q969D9; -.
DR   PRIDE; Q969D9; -.
DR   ABCD; Q969D9; 5 sequenced antibodies.
DR   Antibodypedia; 25309; 841 antibodies from 41 providers.
DR   DNASU; 85480; -.
DR   Ensembl; ENST00000344895.4; ENSP00000339804.3; ENSG00000145777.15.
DR   Ensembl; ENST00000379706.4; ENSP00000427827.1; ENSG00000145777.15. [Q969D9-2]
DR   GeneID; 85480; -.
DR   KEGG; hsa:85480; -.
DR   MANE-Select; ENST00000344895.4; ENSP00000339804.3; NM_033035.5; NP_149024.1.
DR   UCSC; uc003kpb.3; human. [Q969D9-1]
DR   UCSC; uc031skq.1; human.
DR   CTD; 85480; -.
DR   DisGeNET; 85480; -.
DR   GeneCards; TSLP; -.
DR   HGNC; HGNC:30743; TSLP.
DR   HPA; ENSG00000145777; Tissue enhanced (liver, urinary bladder).
DR   MIM; 607003; gene.
DR   neXtProt; NX_Q969D9; -.
DR   OpenTargets; ENSG00000145777; -.
DR   PharmGKB; PA162407159; -.
DR   VEuPathDB; HostDB:ENSG00000145777; -.
DR   eggNOG; ENOG502TEM0; Eukaryota.
DR   GeneTree; ENSGT00390000012541; -.
DR   HOGENOM; CLU_2885173_0_0_1; -.
DR   InParanoid; Q969D9; -.
DR   OMA; NPTPRCA; -.
DR   OrthoDB; 1389326at2759; -.
DR   PhylomeDB; Q969D9; -.
DR   TreeFam; TF338216; -.
DR   PathwayCommons; Q969D9; -.
DR   Reactome; R-HSA-1266695; Interleukin-7 signaling.
DR   SignaLink; Q969D9; -.
DR   SIGNOR; Q969D9; -.
DR   BioGRID-ORCS; 85480; 14 hits in 1069 CRISPR screens.
DR   GeneWiki; Thymic_stromal_lymphopoietin; -.
DR   GenomeRNAi; 85480; -.
DR   Pharos; Q969D9; Tbio.
DR   PRO; PR:Q969D9; -.
DR   Proteomes; UP000005640; Chromosome 5.
DR   RNAct; Q969D9; protein.
DR   Bgee; ENSG00000145777; Expressed in epithelial cell of pancreas and 135 other tissues.
DR   ExpressionAtlas; Q969D9; baseline and differential.
DR   Genevisible; Q969D9; HS.
DR   GO; GO:0005576; C:extracellular region; IDA:UniProtKB.
DR   GO; GO:0005615; C:extracellular space; IEA:UniProtKB-KW.
DR   GO; GO:0005125; F:cytokine activity; IDA:UniProtKB.
DR   GO; GO:0005139; F:interleukin-7 receptor binding; IMP:UniProtKB.
DR   GO; GO:0061844; P:antimicrobial humoral immune response mediated by antimicrobial peptide; IDA:UniProtKB.
DR   GO; GO:0050832; P:defense response to fungus; IDA:UniProtKB.
DR   GO; GO:0050829; P:defense response to Gram-negative bacterium; IDA:UniProtKB.

  Query Match             100.0%;  Score 823;  DB 2;  Length 159;
  Best Local Similarity   100.0%;  
  Matches  159;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MFPFALLYVLSVSFRKIFILQLVGLVLTYDFTNCDFEKIKAAYLSTISKDLITYMSGTKS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MFPFALLYVLSVSFRKIFILQLVGLVLTYDFTNCDFEKIKAAYLSTISKDLITYMSGTKS 60

Qy         61 TEFNNTVSCSNRPHCLTEIQSLTFNPTAGCASLAKEMFAMKTKAALAIWCPGYSETQINA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TEFNNTVSCSNRPHCLTEIQSLTFNPTAGCASLAKEMFAMKTKAALAIWCPGYSETQINA 120

Qy        121 TQAMKKRRKRKVTTNKCLEQVSQLQGLWRRFNRPLLKQQ 159
              |||||||||||||||||||||||||||||||||||||||
Db        121 TQAMKKRRKRKVTTNKCLEQVSQLQGLWRRFNRPLLKQQ 159

Claim(s) 51 is rejected under 35 U.S.C. 103 as being unpatentable over Besin et al. (Diabetes 57: 2107-2117 (2008)), and He and Geha (Ann N Y Acad Sci 1183: 13-24 (January 2010) Author Manuscript pages 1-17 provided).
Besin et al. disclose thymic stromal lymphopoietin and thymic stromal lymphopoietin-conditioned dendritic cells induce regulatory T-cell differentiation and protection of nonobese diabetic (NOD) mice against diabetes. Besin et al. administered 3-week old NOD with subcutaneous injections of TSLP for 6 days and followed for diabetes development (see page 2112, right hand column, TSLP treatment inhibits diabetes development in NOD mice section).  Applicants claims state that diabetes is a systemic inflammatory disease or disorder.  
He and Geha disclose on page 3 that topical application of active vitamin D3 or the low-calcemic analogue MC903 leads to elevated TSLP production (see page 3, third paragraph, 5th sentence).
It would have been obvious to the person having ordinary skill in the art to provide a kit of Vitamin D3 with TSLP to treat systemic inflammatory disease, because Besin et al. disclose the importance of TSLP for treating systemic disease and He and Geha disclose how administration of Vitamin D3 increases TSLP.  Therefore, one of ordinary skill in the art would have been motived to make a kit for administration of a systemic disease, wherein the kit includes components for treatment, including Vitamin D3 and TSLP as currently claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        November 19, 2022